Citation Nr: 0507297	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, a 
heart condition,  peritoneal neuropathy, retinal neuropathy, 
a bilateral foot condition, a bilateral hand condition, and 
erectile dysfunction, claimed as secondary to diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).   

Procedural History

The veteran served on active duty from August 1967 until 
September 1969.  Service in the Republic of Vietnam is 
indicated by the evidence of record.  

In March 2001, the RO received the veteran's claim of 
entitlement to service connection for diabetes, claimed as 
due to exposure to herbicides; and service connection for 
hypertension, a heart condition, peritoneal neuropathy, 
retinal neuropathy, a bilateral foot condition, and a 
bilateral hand condition, all clamed as secondary to 
diabetes.  In January 2002, the RO received the veteran's 
claim of entitlement to service connection for erectile 
dysfunction, also claimed as secondary to diabetes.  The 
October 2002 rating decision denied the veteran's claims.  
The veteran disagreed with the October 2002 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in August 2003.


FINDINGS OF FACT

1.  The veteran has been diagnosed with diabetes mellitus.

2.  The veteran served in Vietnam during the Vietnam war.  

3.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's diabetes mellitus is 
not etiologically related to herbicide exposure, but was 
instead caused by prednisone treatment for non-service 
connected rheumatoid arthritis.  

4.  The veteran has been diagnosed with hypertension, a heart 
condition, peritoneal neuropathy, a bilateral foot condition, 
a bilateral hand condition, and erectile dysfunction.  The 
veteran has not been diagnosed with retinal neuropathy.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Service connection for any disabilities claimed as 
secondary to diabetes mellitus is not warranted.  38 C.F.R. § 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
diabetes mellitus, which he contends is due to exposure to 
herbicides in Vietnam.  He also seeks service connection on a 
secondary basis for hypertension, heart condition, peritoneal 
neuropathy, retinal neuropathy, a bilateral foot condition, a 
bilateral hand condition and erectile dysfunction, all 
claimed as being due to diabetes.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2003 SOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in 
August 2002 which was specifically intended to address the 
requirements of the VCAA.  In particular, the August 2002 
letter from the RO explained in detail the evidence needed to 
substantiate a claim for service connection.  Crucially, the 
August 2002 letter specifically notified the veteran that 
evidence of in-service disease or injury, a current 
disability, and medical nexus between the two would be 
required for his service connection claims to be successful.  
Further, the letter also advised the veteran of the evidence 
it had obtained on his behalf, specifically advising him that 
his VAMC records from had been obtained.  The letter went on 
to inform the veteran that the evidence specifically needed 
in support of his claim included:  "a medical 
opinion...showing your diabetes was related to herbicides as 
opposed to medications."  [August 2002 letter, pages 2,3] 
Therefore, the August 2002 letter, along with the August 2003 
SOC, not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the August 
2002 VCAA letter, the veteran was informed that VA would 
"make reasonable efforts" to get " . . . medical records, 
employment records, or records from other Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the veteran in its August 2002 letter that he 
was responsible to provide the "enough information about 
these records so that we can request them from the person or 
agency who has them".  The veteran was also informed that he 
was responsible to sign a release to give VA the authority to 
request documents.  

The August 2002 letter from the RO to the veteran 
specifically notified him that VA was responsible for 
obtaining relevant records from any federal agency.  The 
veteran was informed that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency.  The 
veteran was informed of the actions he was to take to ensure 
that the record was complete, to include completing consent 
forms and providing information to the RO so that all 
relevant evidence could be obtained.  [August 2002 letter, 
pages 1, 2.]
  
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The August 2002 letter directed the 
veteran to advise VA "about any additional information or 
evidence" that would support the veteran's claim.  The Board 
believes that the VCAA notice provided by the RO complied 
with the requirements of 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

The Board notes that the August 2002 letter expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  

The Board observes that the fact that the veteran's claim was 
adjudicated by the RO in October 2002, prior to the 
expiration of the one-year period following the August 2002 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), made effective 
from November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary of VA from 
making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.  

Additionally, the October 2002 initial adjudication by the 
Agency of Original Jurisdiction occurred after the provision 
of appropriate VCAA notice in the form of the August 2002 
letter.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, identified private medical records, Social Security 
Administration (SSA) records and medical records from the 
VAMC.  The evidence of record indicates that all private 
medical records identified by the veteran were obtained.  The 
veteran was also accorded VA Compensation and Pension (C&P) 
examinations in March 2002 and April 2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. The 
Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran has been advised of 
his options for hearings and presenting sworn testimony.  In 
his August 2003 appeal, the veteran indicated that he 
requested a hearing at the local RO before a member of the 
Board.  Subsequently, in July 2004, the veteran withdrew his 
hearing request.  He has not made an additional hearing 
request.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits




Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113,1131, (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2004).

The diseases which are deemed associated with herbicide 
exposure include diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2004); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure]. 

Diabetes mellitus shall be service connected if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied.

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993). As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e) but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Factual Background

The veteran served in the Republic of Vietnam during the 
Vietnam War.
The veteran's service medical records have been obtained.  
They are pertinently negative for any record of diabetes.  

Medical records from Dr. O. indicates a diagnosis of mild 
adult diabetes in June 1976.  No treatment or follow up is 
noted, and the condition is also not noted in follow up 
treatment records from Dr. O. dated in November 1976.  

Medical records from M.G., M.D. dated January 1995 indicate 
that the veteran was prescribed prednisone for inflammatory 
arthritis of his wrists and knees.  No history or diagnosis 
of diabetes was noted in the report at that time.  

A March 1999 medical opinion from Dr. P.C. indicated that the 
veteran did not, at that time, have diabetes.  July 2000 
private treatment records from a hospital indicate that the 
veteran had been diagnosed with diabetes.  

A January 2002 endocrinology consult from Dr. R.G. included 
Dr. R.G.'s determination, given the veteran's history of 
prednisone use pre-dating his diabetes diagnosis, that the 
veteran's diabetes was steroid-induced.  

In March 2002, a series of VA examinations were undertaken.  
The following diagnoses were rendered: peripheral neuropathy, 
essential hypertension, rheumatoid arthritis of the veteran's 
hands, wrists and feet, erectile dysfunction, cataracts 
without evidence of diabetic neuropathy.  

With respect to diabetes, the March 2002 VA examination 
indicated that the veteran had been diagnosed with 
prednisone-induced diabetes.  The examiner further referred 
to a January 2002 treatment record from the VAMC in Ann 
Arbror where Dr. G. described the veteran's condition as 
prednisone induced diabetes.  The VA examiner diagnosed the 
veteran with steroid-induced diabetes, diet controlled, 
complicated by peripheral neuropathy.  

An additional VA examination was undertaken in April 2003.  
At that time, the examiner, Dr. C.T. diagnosed erectile 
dysfunction, peripheral neuropathy (to include neuropathy 
symptoms in his feet, legs and hands) and coronary artery 
disease, New York Heart Association, Classification One.  Dr. 
C.T. determined that the veteran's heart disease was not 
related to his diabetes.  

Dr. C.T. addressed the likely cause of the veteran's diabetes 
and specifically addressed the 1976 treatment records which 
appeared to indicate a diabetes diagnosis.  Specifically, Dr. 
T. noted that the 1976 records were without laboratory 
verification.  Further, she noted the veteran's history of 
normal blood sugar levels during VA treatment in 1994 and 
1995.  Finally, Dr. T, made a specific determination that, 
despite the veteran's presumed herbicide exposure, it was 
"as likely as not" due to prednisone.  

In June 2003, the RO contacted the Social Security 
Administration (SSA) and requested the a copy of the 
veteran's SSA disability determination records.  Those 
records have been obtained and associated with the veteran's 
VA claims folder.  Included in those records is an August 
2000 private medical evaluation conducted by Dr. R.L.  Dr. L. 
noted that the veteran had recently been diagnosed with 
diabetes and concluded that this was "most likely" due to 
prednisone use for rheumatoid arthritis.  

1.  Entitlement to service connection for type II diabetes.

Analysis

The veteran is seeking service connection for diabetes 
mellitus.  His essential contention is that this condition is 
related to herbicide exposure he experienced in connection 
with his Vietnam service.  

In the interest of clarity, the Board will apply the Hickson 
analysis to this issue.  As discussed above, in general, in 
order for service connection to be granted three elements 
must be satisfied: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus. See 
Hickson, 12 Vet. App. at 253.  

With respect to element (1), current disability, it is 
undisputed that the veteran has been diagnosed with diabetes 
mellitus.  Hickson element (1) is therefore satisfied.  

Turning to element (2), in-service incurrence of disease or 
injury, there is no medical or other evidence of diabetes 
mellitus in service or within the one year presumptive period 
after service found in 38 C.F.R. § 3.309(a).  The veteran's 
service medical records are entirely silent as to complaints, 
treatment or diagnosis of diabetes mellitus, and separation 
records from September 1969 show that urinalysis with respect 
to sugar was negative when tested.  A diagnosis of diabetes 
was confirmed in July 2000, at least thirty years following 
service separation.  Accordingly, that part of Hickson 
element (2) relating to in-service disease is not satisfied.
  
With respect to in-service injury, the injury contended here 
is exposure to Agent Orange.  The veteran's service in 
Vietnam and presumptive exposure to herbicides is not in 
dispute.  Agent Orange exposure is presumed, satisfying 
element (2).  

The first two Hickson elements have thus been satisfied.  
With respect to element (3), medical nexus, diabetes mellitus 
is presumed to be service connected when the veteran has had 
Agent Orange exposure.  See 38 C.F.R. § 3.309(e) (2004).   
Ordinarily, this would end the Board's inquiry and service 
connection would be granted.  However, this case involves a 
relatively unusual situation in which medical evidence of 
record specifically indicates that the veteran's diabetes is 
a result, not of presumed herbicide exposure, but of steroid 
treatment for a non service-connected disability.   As 
discussed in the law and regulations section above, the 
presumption of in-service incurrence of diabetes mellitus due 
to herbicide exposure may be rebutted when there is competent 
medical evidence showing that an intercurrent disease or 
injury, not the in-service herbicide exposure, caused the 
disease.  See 38 U.S.C.A. § 1113 (West 2002);  38 C.F.R. 
§ 3.307(d) (2004).  The Board must address this matter.

The evidence of record shows that the veteran has been taking 
prednisone for non-service-connected rheumatoid arthritis 
since 1995.  (The Board notes in passing the service 
connection for rheumatoid arthritis was denied in an 
unappealed December 1997 Board decision.).  Diabetes was not 
conclusively diagnosed until 2000.  

The competent and probative evidence of record includes 
several medical opinions relating the veteran's diabetes to 
the ongoing prednisone treatment.  Specifically, the August 
2000 report of Dr. L. made for the SSA determination, the 
January 2000 VA endocrinology consultation, the March 2002 VA 
examination report and the April 2003 VA examination report 
all concluded that the veteran's diabetes is due to 
prednisone.  

The veteran has argued that a June 1976 treatment record 
submitted from Dr. O. indicates that diabetes existed at that 
time and that therefore his diabetes pre-dated his prednisone 
use and should be considered to be related to his documented 
herbicide exposure.  However, to the April 2003 VA examiner 
has also addressed this point.  Specifically, the examiner 
noted that for over twenty years after the 1976 indication of 
diabetes the veteran's blood sugar levels tested in the 
normal range and that there was no additional finding of 
diabetes until 2000.  Specifically, the April 2003 VA 
examiner noted normal blood sugar readings at VA examinations 
in 1994 and 1995 when reaching these conclusions.  Based on 
the length of time between exposure and onset and the history 
of the veteran's use of prednisone, the examiner then 
specifically ruled out herbicide exposure as the cause of the 
veteran's current diabetes.  

The Board believes that the April 2003 opinion is congruent 
with the evidence of record, which does not demonstrate a 
confirmed diagnosis of diabetes until the year 2000.  The 
June 1976 entry indicating "mild adult diabetes" was not 
replicated on follow-up, and subsequent laboratory tests were 
negative until 2000.    

The veteran himself believes that his diabetes was induced by 
herbicide exposure and not prednisone.  However, it is now 
well-settled that a lay person, such as the veteran is not 
competent to ascribe etiology to a diagnosis or symptoms.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). [a 
lay person without medical training is not competent to 
comment on medical matters]; see also Voerth v. West, 13 Vet. 
App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].

Accordingly, for the reasons set out above, the presumption 
of medical nexus between the veteran's herbicide exposure and 
diabetes mellitus has been rebutted by overwhelming competent 
medical evidence of record, which clearly indicates that an 
intercurrent cause, prednisone, and not herbicide exposure is 
the source of the veteran's diabetes.  Element (3) medical 
nexus is not met and the claim fails on that basis.  

Combee considerations

As discussed above, in Combee v. Brown, the United States 
Court of Appeals for the Federal Circuit held that when, as 
here, a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis. 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

As explained above, the veteran has a current diagnosis of 
diabetes.  However, there is not of record evidence of an in-
service incurrence of the disease, including during the one 
year presumptive period after service in 38 C.F.R. § 3.309(a) 
(2004).  The records does not contain a competent nexus 
opinion linking the veteran's diabetes to any condition of 
service.  Specifically the August 2000, March 2002 and April 
2003 medical opinions each found that the veteran's diabetes 
was caused by the use of prednisone to treat rheumatoid 
arthritis and not any condition of service.  

Conclusion

For the reasons and bases expressed above, the Board has 
concluded that the presumption of in-service incurrence based 
on herbicide exposure has been rebutted by evidence 
establishing that an intercurrent injury  or disease 
(prednisone treatment for arthritis) is the recognized cause 
of the veteran's diabetes mellitus.  See 38 U.S.C.A. § 1113 
(West 2002).  Ent000itlement to service connection for  
diabetes mellitus accordingly cannot be granted.  



2.  Entitlement to service connection for hypertension, heart 
condition, peritoneal neuropathy, retinal neuropathy, 
bilateral foot condition, bilateral hand condition, and 
erectile dysfunction all claimed as secondary to type II 
diabetes.

Pertinent law and regulations

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus. See Hickson, supra. With respect to 
secondary service connection, a similar analysis applies. 
There must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The veteran has not contended any of these conditions 
resulted directly from his military service.  He contends 
that these disorders are caused by his diabetes mellitus.  
His claim therefore depends upon diabetes mellitus being 
service connected.  As discussed above, service connection 
has been denied by the Board.  
Therefore, Wallin element (2) has not been met, and secondary 
service connection for hypertension, a heart condition, 
peripheral neuropathy to include peritoneal neuropathy, 
retinal neuropathy, a bilateral foot condition and a 
bilateral hand condition, and erectile dysfunction also 
cannot be granted.

The Board further observes that there must be competent 
medical evidence of a current disability.  See Wallin, supra.  
The veteran has not been diagnosed with diabetic retinopathy.  
Therefore, the veteran's claim of entitlement to service 
connection of diabetic retinopathy also fails on the basis of 
medical evidence which documents a current disability.  
   
Conclusion

In the absence of service connection for diabetes, service 
connection cannot be established for the claimed secondary 
disabilities.  The benefits sought on appeal are accordingly 
denied.


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for hypertension, a heart condition,  
peritoneal neuropathy, retinal neuropathy, a bilateral foot 
condition, a bilateral hand condition, and erectile 
dysfunction claimed as secondary to diabetes mellitus is 
denied.  




	                        
____________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


